DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This notice of allowability is issued in response to applicant’s amendments and remarks received 05/03/2022.  Currently, claims 1-10 are pending.
Response to Arguments
Applicant’s arguments, see pages 6-8, filed 05/03/2022, with respect to the claim rejections under 35 USC 112, 35 USC 102 and 103 have been fully considered and are persuasive.  The previous rejections have been withdrawn. Additionally, the objection to the drawings has been withdrawn as it appears to have been made in error.  No new art is applied against the claims.
Allowable Subject Matter
Claims 1-10 appear in condition for allowance.
The following is an examiner’s statement of reasons for allowance: the subject matter not found and not suggested by the prior art includes the specific arrangement of a single-use safety syringe including a needle, piston with seal, cylindrical body with connector for said needle, a separating seal having a connecting channel therein closed by a pressure valve, the seal having extending members on both ends, one to connect to extensions on the needle and one to connect to extensions on the piston, the separating seal further defining two chambers within the body each holding active ingredients, alone or in combination with the other features of the claims.  The method of using the syringe as claimed is also not found or rendered obvious by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A SNYDER whose telephone number is (571)272-6486. The examiner can normally be reached 8:00am - 4:00pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A SNYDER/Examiner, Art Unit 3783 

/BRANDY S LEE/Primary Examiner, Art Unit 3783